DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10945231. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the reference US 7,403,788 B2. The reference and instant application are claiming common subject matter, as follows:
receiving, at a first network device, a first communication from a first client device (see claim 1, col. 13, lines 10-12: receiving, at a first access point, a first communication from a first device);
determining a predefined minimum distance for the first network device, wherein the predefined minimum distance corresponds to a distance at which a vertical location of the first network device causes time of flight (ToF) ranging techniques to result in inaccurate location estimations (see claim 1; col. 13, lines 13-18: determining a predefined minimum distance for the first access point, wherein the predefined minimum distance corresponds to a distance at which a vertical location of the first access point causes fine timing measurement (FTM) techniques to result in inaccurate location estimations);
estimating a first distance of the first client device from the first network device (see claim 1; col. 13, lines 19-20: estimating a first distance of the first device from the first access point); and
upon determining that the first distance of the first client device is below the predefined minimum distance, declining ToF ranging requests from the first client device (see claim 1, col. 13, lines 21-23: upon determining that the first distance of the first device is below the predefined minimum distance, declining FTM requests from the first device).
receiving, at the first network device, a second communication from a second client device (see claim 2, lines 25-26: receiving, at the first access point, a second communication from a second device);
estimating a second distance of the second client device from the first network device (see claim 2, lines 27-28: estimating a second distance of the second device from the first access point); and 
upon determining that the second distance of the second client device is above the predefined minimum distance, accepting ToF ranging requests from the second client device (see claim 2, lines 29-32: upon determining that the second distance of the second device is above the predefined minimum distance, accepting fine timing measurement (FTM) requests from the second device).
wherein estimating the first distance of the first client device comprises evaluating a received signal strength indicator (RSSI) for the first client device (see claim 3, col. 13, lines 33-35).

determining stochasticity of the second communication (see claim 4, col. 13, lines 39-40; and
upon determining that the stochasticity of the second communication exceeds a predefined threshold, declining ToF ranging requests from the second client device (see claim 4, col. 13, lines 41-43);
wherein the stochasticity of the second communication comprises a variance from a mean value (see claim 5; col. 13, lines 44-46); 
receiving, at the first network device, a second communication from a second client device (see claim 6; col. 13, lines 48-49);
estimating a second distance of the second client device from the first network device, at a first point in time (see claim 6; col. 13, lines 50-51);
estimating a third distance of the second client device from the first network device, at a second point in time (see claim 6; col. 13, lines 52-53); and
upon determining that a difference between the second distance and the third distance is below a predefined threshold, declining ToF ranging requests from the second client device (see claim 6; col. 13, lines 54-57);
receiving, at the first network device, a second communication from a second client device (see claim 7; col. 13, lines 59-60);
determining a predefined maximum distance for the first network device, wherein the predefined maximum distance corresponds to a distance at which ranging to the first network device causes inaccurate location estimations (see claim 7; col. 13, lines 61-65);

upon determining that the second distance of the second client device is above the predefined maximum distance, declining ToF ranging requests from the second client device (see claim 7; col. 14, lines 1-4);
receiving, at the first network device, a second communication from a second client device (see claim 8; col. 14, lines 6-7);
estimating a location of the second client device (see claim 8; col. 14, line 8); determining a location of the first network device (see claim 8; col. 14, line 9); and
using Pythagorean computation to account for the vertical location of the first network device, based on the location of the second client device and the location of the first network device, when responding to ToF ranging requests from the second client device (see claim 8; col. 14, lines 11-14);
receiving, at the first network device, a second communication from a second client device (see claim 9; col. 14, lines 17-18);
estimating a location of the second client device (see claim 9; col. 14, line 19); and
upon determining that the location of the second client device is within a predefined forbidden zone, declining ToF ranging requests from the second client device (see claim 9; col. 14, lines 20-22);
receiving, at the first network device, a second communication from a second client device (see claim 10; col. 14, lines 25-26);
estimating a location of the second client device (see claim 10; col. 14, line 27); and


transmitting, to the second client device, an indication of the second network device (see claim 10; col. 14, lines 32-33).

Allowable Subject Matter

Claims 1-20 are rejected based on nonstatutory double patenting, but would be allowable if a timely filed terminal disclaimer is filed to overcome the rejection.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID Q NGUYEN whose telephone number is (571)272-7844. The examiner can normally be reached Monday-Friday 7:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DAVID Q NGUYEN/Primary Examiner, Art Unit 2643